   Case: 1:15-cv-09069 Document #: 116 Filed: 08/14/19 Page 1 of 1 PageID #:1589




                       IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

Thomas Spencer, et al.,                          )           No.    15-cv-9069
                                                 )           Judge Sharon Johnson Coleman
        Plaintiffs,                              )           Magistrate Judge Maria Valdez
                                                 )
                vs.                              )
                                                 )
First Student Management, LLC and First Student, )
Inc.,                                            )
                                                 )
         Defendants,                             )

                      ORDER OF DISMISSAL AS TO 15 PLAINTIFFS

       Considering the joint request for dismissal of 15 Plaintiffs:

       IT IS HEREBY ORDERED, that the following Plaintiffs are now dismissed without

prejudice:

       Richard Bernhardt, Cyrilla Byrne, Mark Cowgill, Brenda Crouse, David Davis, Philip

       Davis, Harry Dellinger, Muhammad Gurmani, Cheryl Hendrickson, Saadia Jones,

       Alfonso Jones, Terence Lavin, Dorothy Lommer, Shannon Meyer, Cathleen Morton.



Northern District of Illinois – Eastern Division this 14th day of August 2019.




                                               __________________________________
                                               Sharon Johnson Coleman
                                               U.S. District Court Judge
